—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from so much of an order of the Supreme Court, Westchester County (LaCava, J.), entered April 11, 2001, as granted the respective motions of the defendants Ronald Ruphuy and Daniel B. Quiroz for summary judgment dismissing the complaint insofar as asserted against them, and the defendants Stephen D. Stead-man, Keith R. Taylor, and Hartford Roofing Co., Inc., separately appeal from so much of the same order as denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the appeal by the defendants Stephen D. Stead-man, Keith R. Taylor, and Hartford Roofing Co., Inc., is dismissed as abandoned, without costs or disbursements; and it is further,
Ordered that the order is affirmed insofar as appealed from by the plaintiffs, without costs or disbursements.
There being no issues of fact, the Supreme Court properly granted summary judgment to the defendants Ronald Ruphuy and Daniel B. Quiroz. Santucci, J.P., Altman, H. Miller and Cozier, JJ., concur.